Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Pending claims have been amended as follows:

3. 	(Currently Amended) 	The method of claim  1 

4. 	(Currently Amended) 	The method of claim 1 

5. 	(Currently Amended) 	The method of claim 1 
wherein the Transceiver Number Used information indicates the number of available transceivers included in the V2X device and the Hybrid Mode information indicates whether a hybrid mode supporting both the WLAN V2X service and the cellular V2X service is applied.

9. 	(Currently Amended)  	The device of claim 7 , wherein, based on the SAM being a basic service advertisement message, the basic service advertisement message includes service information on the WLAN V2X service and channel information on the WLAN V2X service or includes service information on the cellular V2X service and channel information on the cellular V2X service.

10. 	(Currently Amended)  	The device of claim 7 , wherein, based on the SAM being a hybrid service advertisement message, the hybrid service advertisement message includes service information on the WLAN V2X service and channel information on the WLAN V2X service; and service information on the cellular V2X service and channel information on the cellular V2X service.

7 , wherein the SAM Extensions information further includes at least one of Transceiver Number Used information and Hybrid Mode information, and 
wherein the Transceiver Number Used information indicates the number of available transceivers included in the V2X device and the Hybrid Mode information indicates whether a hybrid mode supporting both the WLAN V2X service and the cellular V2X service is applied.

Allowable Subject Matter
Claims 1, 3-7, and 9-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for enabling communications in a hybrid V2X device, through the use of adaptive Service Advertisement Messages (SAMs).
The prior art of record (in particular ETSI TS 102 890-1 V1.1.1 and Chandramouli et al. (US 20180014247)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: a hybrid V2X communication device configured to perform communication based on a Wireless Local Area Network (WLAN) V2X communication protocol or a cellular V2X communication protocol, by accessing a first channel; receiving a Service Advertisement Message (SAM) from the first channel, the SAM providing service information and information related to a service channel through which a service is provided; and accessing the service channel and receiving service data based on the SAM, wherein the SAM includes a header part and a body part, wherein the header part includes SAM ID information, SAM Count information, and SAM Extensions information, wherein the body part includes service information and channel information, wherein the SAM is one of (i) a basic service advertisement message supporting one of a WLAN V2X service and a cellular V2X service and (ii) a hybrid service advertisement message supporting both the WLAN V2X service and the cellular V2X service, and wherein the SAM Extensions information of the SAM includes Hybrid SAM Type information representing whether the basic SAM or the hybrid SAM is supported. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 12/02/2021. The same reasoning applies to independent claim 7 mutatis mutandis.  Accordingly, claims 1, 3-7, and 9-12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoffmann (US 20190273624), “EFFICIENT AND DYNAMIC SUPPORT OF MOBILE LOW LATENCY SERVICES.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413